Citation Nr: 0115590	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-14 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to service connection for pancreatic cancer.

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1965 to February 
1969.  He served in Vietnam from January 1968 to February 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that denied the claims 
for service connection for pancreatic cancer and diabetes 
mellitus as not well grounded.


REMAND

The RO denied the veteran's claims for service connection for 
pancreatic cancer and diabetes mellitus as not well grounded.  
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  In this case, there 
is additional VA duty to assist the veteran in the 
development of the claims for service connection for 
pancreatic cancer and diabetes mellitus.

In November 2000, VA issued a news release announcing that 
Type-II diabetes mellitus would be added to the presumptive 
diseases associated with exposure to Agent Orange.  At that 
time, VA announced a 60-day period to publish proposed rules 
for implementing this change in benefits, to be followed by 
publication of the proposed rules and a 90-day period for 
comments. 

In May 2001, the final rules were published.  See 66 Fed. 
Reg. 23166-23169 (2001) (to be codified at 38 C.F.R. 
§ 3.309(e) (2000)).  Effective July 9, 2001, Type-II diabetes 
mellitus will be added to the list of presumptive diseases 
associated with exposure to Agent Orange.

The RO should advise the veteran of the evidence needed to 
successfully prove his claims of service connection for 
pancreatic cancer and diabetes mellitus and assist him in 
obtaining any needed relevant information.  In this regard, 
the veteran noted in the notice of disagreement that 
additional statements from Drs. Schraut, Lee and Ramenatham 
would be forthcoming.  Those statements have not been 
associated with the appellate record, and the veteran should 
asked to submit this evidence.

A private medical report dated in October 1999 causally links 
the veteran's pancreatic cancer to exposure to Agent Orange 
in Vietnam.  There is no medical evidence in the veteran's 
claims folder to rebut this opinion.  Under the 
circumstances, the veteran's claims folder should be reviewed 
by an appropriate physician at a VA medical facility in order 
to obtain an opinion as to the etiology of the pancreatic 
cancer.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for pancreatic cancer and 
diabetes mellitus since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including the statements of Drs. Schraut, 
Lee and Ramenatham.

2.  The veteran's claims folder should be 
sent to a VA medical facility for review 
by an appropriate physician in order to 
obtain an opinion as to the nature and 
etiology of the veteran's diabetes and 
pancreatic cancer.  The physician should 
give a fully reasoned opinion as to the 
etiology of the veteran's pancreatic 
cancer, including an opinion as to 
whether it is as likely as not related to 
exposure to Agent Orange in service.  In 
addition, the physician should provide an 
opinion as to whether the veteran has 
Type-II diabetes mellitus.  If the 
veteran's diagnosed diabetes is not Type-
II diabetes, the physician should offer 
an opinion regarding the etiology of any 
such diabetes.  The physician should 
support the opinions by discussing 
medical principles as applied to specific 
evidence in the veteran's case.  If the 
requested information cannot be provided 
with examination of the veteran, he 
should be scheduled for such examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the claims on 
appeal on the merits.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
The veteran and his representative should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




